Affirmed and Memorandum Opinion filed May 30, 2019.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-19-00013-CV

                   IN THE INTEREST OF M.K.M., A CHILD


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2018-00137J

                           MEMORANDUM OPINION

      Appellant, L.M.., appeals a final order signed December 18, 2018,
terminating her parental rights to the child who is the subject of this suit.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), presenting a professional evaluation of
the record demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978). The Anders
procedures apply to an appeal from the termination of parental rights when an
appointed attorney concludes there are no non-frivolous issues to assert on appeal.
In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no
pet.).

         On February 26, 2019, appellant was notified of the right to file a pro se
response to the Anders brief. See Stafford v. State, 813 S.W.2d 503, 510 (Tex.
Crim. App. 1991); In re D.E.S., 135 S.W.3d at 329–30. More than thirty days have
elapsed and as of this date, no pro se response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the final order of termination is affirmed.



                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                            2